83891: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32184: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83891


Short Caption:MELECH VS. DIST. CT. (NUVEDA, LLC)Court:Supreme Court


Related Case(s):78499, 79304, 79747, 79847, 80894, 82395, 83393, 83761, 85254


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755479Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCWNevada, LLCBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Mary E. Langsner
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


PetitionerDotan Y. MelechBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Mary E. Langsner
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						Stacy H. Rubin
							(Holley Driggs/Las Vegas)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


Real Party in InterestGreen Pastures Fund, LLC Series 1Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestGrowth Opportunities, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestHighland Partners NV LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestJakal Investments, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestJonathan S. FennMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestJonathan S. Fenn Revocable TrustMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestMI-CW Holdings LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestMI-CW Holdings NV Fund 2 LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestNuVeda, LLCMitchell D. Stipp
							(Law Office of Mitchell Stipp)
						


Real Party in InterestTRC-Evolution NV, LLCBrian R. Irvine
							(Dickinson Wright PLLC)
						Brooks T. Westergard
							(Dickinson Wright PLLC)
						


RespondentEighth Judicial District Court Dept. 11


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


12/09/2021Filing FeeFiling fee paid. E-Payment $250.00 from John J. Savage. (SC)


12/09/2021Petition/WritFiled Petition for Writ of Prohibition. (SC)21-35116




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-35118




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-35119




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-35120




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-35121




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-35122




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-35123




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-35124




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-35125




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)21-35126




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)21-35127




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)21-35128




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)21-35129




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)21-35130




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)21-35131




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)21-35132




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)21-35133




12/09/2021AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)21-35134




01/12/2022Order/ProceduralFiled Order Directing Answer.  Real parties in Interest's Answers to Petition for Writ due:  21 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-01289




01/28/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real parties in interest Highland Partners NV LLC, MI-CW Holdings LLC and MI-CW Holdings NV Fund 2 LLC's answer to writ petition  due: February 16, 2022. (SC)22-03002




01/28/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest TRC-Evolution NV, LLC's answer to the petition for writ  due: February 16, 2022. (SC)22-03008




02/02/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest Jonathan S. Fenn, Green Pastures Fund, LLC Series 1, Growth Opportunities, LLC, Jakal Investments, LLC, and Jonathan S. Fenn Revocable Trust shall have until February 16, 2022, to file and serve their answer to the petition for writ.  (SC)22-03451




02/16/2022Petition/WritFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's, and MI-CW Holdings LLC's Answer to Petition for Writ of Prohibition. (SC)22-05179




02/16/2022AppendixFiled Highland Partners NV LLC's, MI-CW Holdings NV FUnd 2 LLC's and MI-CW Holdings LLC's Appendix Volume 1 (HA0001-HA0215). (SC)22-05182




02/16/2022AppendixFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's and MI-CW Holdings LLC's Appendix Volume 2 (HA0216-HA0446). (SC)22-05186




02/16/2022Petition/WritFiled TRC - Evolution NV, LLC's Answering Brief to Petition for Writ of Prohibition. (SC)22-05216




02/16/2022AppendixFiled TRC Evolution NV, LLC's Appendix to Answering Brief to Petition for Writ of Prohibition, Vol. 1. (SC)22-05219




02/16/2022AppendixFiled TRC Evolution NV, LLC's Appendix to Answering Brief to Petition for Writ of Prohibition, Vol. 2. (SC)22-05220




02/16/2022AppendixFiled TRC Evolution NV, LLC's Appendix to Answering Brief to Petition for Writ of Prohibition, Vol. 3. (SC)22-05221




02/16/2022BriefFiled Real Parties in Interest (Green Pastures Fund, LLC Series 1 (CWNevada, LLC), et al.'s,) Joinder in TRC-Evolution, NV, LLC and Highland Partners NV, LLC, et al.'s Answer to Petition. (SC)22-05246




03/02/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-06659




07/19/2022Order/ProceduralFiled Order Regarding Stipulation.  The stay imposed by this court in Docket No. 83393 is modified as requested.  The parties shall have 30 days from the date of this order to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings.  The proceedings in these matters shall be suspended pending further order of this court.  Nos. 83393/83761/83891.  (SC)22-26303




08/26/2022Order/ProceduralFiled Order. Pursuant to the status report filed by the parties in response to this court's order entered July 19, 2022, the request for an extension of time is granted. The parties shall have until September 30, 2022, to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings. The proceedings in these matters shall remain suspended pending further order of this court. Nos. 83393/83761/83891. (SC)22-26895




08/26/2022MotionFiled Real Party in Interest NuVeda LLC's Motion Objection to Settlement and Dismissal of Petition. (SC)22-26910




09/29/2022Notice/IncomingFiled Petitioners' Notice of Appearance for Stacy Rubin. (SC)22-30731




09/30/2022MotionFiled Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31028




10/03/2022MotionFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's, and MI-CW Holdings LLC's Joinder to Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31180




10/04/2022MotionFiled TRC - Evolution NV, LLC's Joinder to Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31311




10/05/2022MotionFiled NuVeda. LLC's Opposition to Receiver's Motion to Dismiss Writ Petition. (SC)22-31399




10/12/2022Order/DispositionalFiled Order Dismissing Petition. The motion for a voluntary dismissal is granted. "This writ of prohibition is dismissed." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] EC/KP/MG. (SC)22-32184





Combined Case View